UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-1129




In Re: GREGORY T. CHRISTIAN,

                                                         Petitioner.



      On Petition for Writ of Mandamus.    (CA-01-605-6-25AK)


Submitted:   February 25, 2003             Decided:   March 28, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Gregory T. Christian, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory   T.    Christian   petitions   for     a    writ   of    mandamus,

alleging the district court has unduly delayed acting on numerous

motions and objections concerning his civil rights action against

the City of Greenville, South Carolina.            He seeks an order from

this court directing the district court to act.            Because there has

been recent significant action in the case, we find there has been

no undue delay in the district court.           We therefore deny this

petition without prejudice. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument       would   not    aid   the

decisional process.




                                                             PETITION DENIED




                                     2